DETAILED ACTION
This Office Action is in response to the After Final filed on 13 January 2021.
Claims 1-2, 4-10 and 12-15 are presented for examination.
Claims 1 and 9 are amended.
Claims 3 and 11 are canceled.
Applicant’s request for reconsideration of the finality of the rejection of the last Office Action is persuasive and, therefore, the finality of that action is withdrawn.

Terminal Disclaimer
The terminal disclaimer filed on 16 February 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of -any patent granted on 10,523,267- has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-2, 4-10 and 22-15 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al (US 2014/0016619 A1) discloses Method and Apparatus for Transmitting Frames In Talk-Around Direct Communication.  Specifically, Figures 5A-5B and paragraphs 11-12, 17, 27, 33, 37-39, 42

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN N MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.